UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILLIAM BALDINI; JULIE BALDINI,
Plaintiffs-Appellants,

v.

LANKFORD HOTEL PARTNERSHIP,
Defendant-Appellee,

ROBERT RUTKA; SALLY RUTKA; J.
WARREN FRAME; FLORENCE A.
FRAME,
Defendants & Third Party
                                                                No. 99-1851
Plaintiffs-Appellees,

and

MAYOR AND CITY COUNCIL OF OCEAN
CITY, MARYLAND,
Defendant,

and

ANTHONY WALKER,
Third Party Defendant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-97-2138-S)

Argued: April 7, 2000

Decided: April 26, 2000

Before MOTZ, Circuit Judge, Samuel G. WILSON,
Chief United States District Judge for the
Western District of Virginia, sitting by designation,
and Gerald Bruce LEE, United States District Judge
for the Eastern District of Virginia, sitting by designation.
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Granger George Maher, III, LAW OFFICES OF PAUL
R. KRAMER, P.A., Baltimore, Maryland, for Appellants. Herbert
Romulus O'Conor, III, O'CONOR & GRANT, Towson, Maryland,
for Appellees. ON BRIEF: Paul R. Kramer, LAW OFFICES OF
PAUL R. KRAMER, P.A., Baltimore, Maryland, for Appellants.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

William Baldini and his wife, Julie, appeal an order of the district
court granting summary judgment to the owners of the Lankford
Hotel--the Lankford Hotel Partnership, Robert and Sally Rutka, and
J. Warren and Florence A. Frame--on the Baldinis' diversity negli-
gence claim. Finding no error, we affirm.

I.

The case grows out of an incident occurring on July 4, 1995 when
the Baldinis were guests at the Lankford Hotel in Ocean City, Mary-
land. The facts, viewed in light most favorable to the Baldinis, are as
follows.

The Baldinis went for a bicycle ride in the late afternoon. When
they returned several hours later, William Baldini pushed his bicycle
up the ramp near the Lankford Hotel. Anthony Walker believed that
Baldini bumped into him. Walker and Baldini exchanged words and

                    2
then, according to Julie Baldini, Walker gave William Baldini "a
quick punch or a push" and William "went through the railing" in
front of and owned by the Lankford Hotel, causing him to fall about
eight feet. Baldini assertedly suffered extensive permanent injuries.

He and his wife filed this action alleging that the owners of the
Lankford Hotel were responsible for William's injuries because their
fence was dangerous and defective, having not been properly main-
tained. The Baldinis also sued the Mayor and City Council of Ocean
City but ultimately stipulated to the dismissal of the municipal defen-
dants. The remaining defendants filed a third party claim against
Walker who, after pleading guilty to battering Baldini, is serving a jail
sentence.

Following extensive discovery, these remaining defendants moved
for summary judgment, asserting that the Baldinis had failed to pro-
duce any evidence that the Lankford or its owners were responsible
for William Baldini's injuries. The district court granted this motion.
The court reasoned that the Baldinis had produced"insufficient evi-
dence of negligent construction or maintenance of the railing on the
part of the defendants to bring this suit to trial." Specifically, the dis-
trict court held that, without expert testimony, a jury could not deter-
mine whether "deterioration observable in [photographs submitted by
the Baldinis] was in fact `rot' affecting the structural integrity of the
railing." The court found that the report of the Baldinis' expert, a
structural engineer, could not establish negligence because the report
contains no evidence of testing and does not even state that the railing
was required to comply with the 1991 Standard Building code the
expert used to evaluate the railing. The report said only that the 1991
code "was very likely the building code used by the Town of Ocean
City at the time of the incident."

II.

After having had the benefit of oral argument and after careful
review of the parties' briefs, the record and the applicable law, we
conclude that the district court correctly decided the issues before it.
Accordingly, we affirm on the reasoning of the district court. See
Baldini v. Lankford Hotel Partnership, No. S-97-2138 (D.Md. May
18, 1999).

AFFIRMED

                     3